Citation Nr: 0322209	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-06 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from February 1963 to 
September 1964.  He died in February 2000, and the appellant 
is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision by the Department of 
Veterans Affairs (VA) Boston Regional Office (RO).  


REMAND

The veteran's death certificate shows that he died of cardiac 
arrhythmia due to chronic obstructive pulmonary disease as a 
consequence of sleep apnea.  The appellant contends that the 
veteran's service-connected epilepsy contributed to his death 
and that the death certificate should have reflected that.  
The appellant maintains, thus, that the veteran's death 
should be service connected.  

The Board notes that the last medical records associated with 
the veteran's claims folder are VA outpatient records and VA 
hospitalization records dated from April 1997 to March 1999, 
nearly one year prior to his death.  Thus, it is the Board's 
opinion that clinical records from that period until the time 
of the veteran's death in February 2000 should be made a part 
of the record so as to be able to render an equitable 
determination as to whether the veteran's service-connected 
disability caused or contributed to his death in anyway.  The 
Board notes that the record as it stands currently is 
inadequate for the purpose of rendering an informed decision.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).


Thus, although the Board regrets any inconvenience this 
remand might cause, this matter is hereby remanded for the 
following directives:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for epilepsy, 
pulmonary or cardiac disability from 
March 1999 to the time of his death in 
February 2000.  After securing the 
necessary releases, the RO should obtain 
these records.

2.  After the development requested above 
has been completed to the extent 
possible, and after conducting any 
additional indicated development, the RO 
should again review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




